OPINION
By THE COURT.
Submitted on motion by the defendant-appellee seeking an order dismissing the appeal on law and fact. The appeal is from the judgment of the Court of Common Pleas sustaining *515the Board of Liquor Control in rejecting the appellants’ application for a Class D-5 liquor permit. The appeal can be on questions of law only. Farrand v. State, 151 Oh St 222.
The motion will be sustained, but the case will be retained for hearing on questions of law. The appellants will be granted leave to file bill of exceptions, assignment of errors and brief in accordance with Supplement to Rule VII of this Court.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.